Citation Nr: 1453275	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  11-10 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Senior Counsel


INTRODUCTION

The Veteran served on active duty from January 1960 to January 1980.  He served in Vietnam from March 1967 to March 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 decision of the Muskogee, Oklahoma Regional Office (RO) of the Department of Veterans Affairs (VA).

In February 2012, the Veteran testified at a videoconference hearing at the RO before the undersigned.  A transcript of that proceeding is of record.

In January 2013, the Board denied a claim for service connection for residuals of left arm skin cancer, and remanded the claim for service connection for sleep apnea for additional development.

Following a second remand in June 2013 for additional development, the Board decided to obtain a Veterans Health Administration (VHA) expert medical opinion concerning the claim remaining on appeal.  That opinion has been received and provided to the Veteran, and this matter is now ready for further appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Obstructive sleep apnea (OSA) is causally related to service-connected disability.





CONCLUSION OF LAW

The criteria for service connection for OSA as causally related to service-connected disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. § 3.102, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2014).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2014).  When aggravation of a nonservice-connected disability is proximately due to or the result of a service-connected disability, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310(b) (2014).

The Veteran is service-connected for posttraumatic stress disorder (PTSD), rated 30 percent; diabetes mellitus, rated 20 percent; hypertension, rated 10 percent; and sinusitis, rated 0 percent.  The Veteran was diagnosed with OSA in July 2010, following a sleep study.  

The Veteran received a VA examination in August 2013 to address the connection, if any, between the Veteran's OSA and his active duty service or his service-connected disabilities.  A family nurse practitioner examined the Veteran and opined that OSA was less likely than not related to active duty service.  As a rationale for that opinion, the examiner stated that there was no clinical objective evidence to suggest that the Veteran had symptoms associated with OSA during active duty, and there was no clinical evidence of OSA until 2010.  The examiner concluded that if OSA was related to active duty service, it would have manifest to a greater degree earlier than 30 years following active duty service.

The examiner further opined that the Veteran's OSA was neither caused nor aggravated by service-connected PTSD, diabetes, hypertension, or sinusitis.  As a rationale for that opinion, the examiner indicated that there was no evidence in the medical literature linking hypertension, PTSD, allergic rhinitis, or hypertension to OSA, because those conditions do not cause upper airway obstruction.  The examiner further indicated that there was no evidence that those conditions would lead to aggravation of the upper airway obstruction that is the etiology of sleep apnea.

In October 2013, the Veteran's representative disagreed with the findings of the August 2013 examiner.  Specifically, the Veteran's representative stated that "the notion that medical literature involving the correlation between PTSD and sleep apnea does not exist is simply wrong."  The representative further commented that, according to the Annual International Scientific meeting of American College of Chest Physicians (CHEST), there was a correlation between PTSD and sleep apnea.

As a result of that contention, the Board sought and obtained a VHA medical expert opinion regarding the likelihood of a relationship between the Veteran's OSA and service or service-connected disability.

While the VHA expert agreed with the August 2013 examiner's opinion with respect to the issue of direct service connection, the VHA expert stated that there was ample documentation in the medical literature of a close association of hypertension and diabetes with OSA.  Multiple studies were noted to demonstrate a high prevalence of OSA in patients with essential hypertension and there was much literature "connecting diabetes to insulin resistance, but as well, studies that document a clear relationship between diabetes and OSA, showing both a high prevalence of diabetes in patients with OSA and a high prevalence of OSA in patients with diabetes."  Regarding PTSD, the examiner noted that there was a growing body of evidence that PTSD was related to OSA, including the data derived from Veterans with PTSD and showing that there was a high risk of OSA in these afflicted Veterans.  Regarding sinusitis, although the examiner recognized that there was a paucity of literature connecting this disease to OSA, since sinusitis may be associated with rhinitis, and there was evidence that nasal inflammation and nasal obstruction was associated with OSA, there was a potential association between sinusitis and OSA.  The examiner concluded that although the above-noted and documented associations of the Veteran's service-connected diseases to OSA did not prove cause and effect, the strong connections of these diseases to OSA allowed one to state that it was as likely as not that the Veteran's OSA was causally related to his PTSD, hypertension, diabetes, and even to his sinusitis.

With respect to the likelihood that OSA had been aggravated by the Veteran's service-connected disabilities, the examiner noted that a recent article in the medical literature showed that patients with OSA and PTSD had significantly lower rates of adherence to Continuous Positive Airway Pressure device (CPAP) therapy and that PTSD appeared to hinder CPAP compliance.  Thus, PTSD may be possibly preventing optimal treatment of OSA, and aggravating the Veteran's OSA.  In addition, sinusitis when associated with rhinitis and nasal obstruction could aggravate OSA both by its contribution to upper airway obstruction and its causing adherence to nasal CPAP.  In summary, with respect to the issues of whether service-connected disorders caused or aggravated the Veteran's OSA, the examiner responded that it was at least as likely as not (50 percent probability or greater) that the Veteran's OSA was related to or may be aggravated by his service-connected disabilities.

In support of the negative opinion concerning whether the Veteran's OSA was caused or aggravated by his service-connected disabilities, the August 2013 VA examiner essentially relied on two propositions, first that the medical literature did not support such a relationship and second, that there was no evidence that those conditions would lead to aggravation of the upper airway obstruction that is the etiology of sleep apnea.  However, both propositions were directly contradicted by evidence and opinions offered by the VHA expert.  More specifically, the expert identified numerous articles that discussed associations between almost all of the Veteran's service-connected disorders and OSA.  In addition, the expert even explained how sinusitis with associated rhinitis and nasal obstruction could cause or aggravate OSA by its contribution to upper airway obstruction.  Moreover, the examiner went further and opined that the strong connections of the service-connected diseases to OSA allowed one to state that it was as likely as not that the Veteran's OSA was causally related to his PTSD, hypertension, diabetes, and even to his sinusitis, and that it was at least as likely as not (50 percent probability or greater) that the Veteran's OSA was related to his service-connected disabilities.

Since the August 2013 examiner's blanket statements regarding the lack of positive association literature and other evidence were so directly contradicted by the more detailed and comprehensive statements from the VHA expert, the Board will accord more probative value to the VHA expert's opinions that have causally related the Veteran's OSA to the Veteran's service-connected disabilities.  Consequently, the Board finds that service-connection for OSA is warranted.


ORDER

Entitlement to service connection for obstructive sleep apnea, secondary to service-connected disabilities, is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


